
	
		II
		110th CONGRESS
		1st Session
		S. 1820
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To better provide for compensation for certain persons
		  injured in the course of employment at the Santa Susana Field Laboratory in
		  California.
	
	
		1.Definition of member of
			 special exposure cohort
			(a)In
			 generalSection 3621(14) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C.
			 7384l(14)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)The employee was
				so employed for a number of work days aggregating at least 250 work days before
				January 1, 2006, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Santa Susana Field Laboratory in
				California.
					.
			(b)ReapplicationA claim that an individual qualifies, by
			 reason of section 3621(14)(D) of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (as added by
			 subsection (a) of this Act), for
			 compensation or benefits under such Act shall be considered for compensation or
			 benefits notwithstanding any denial of any other claim for compensation with
			 respect to such individual.
			
